
	
		I
		111th CONGRESS
		2d Session
		H. R. 6126
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2010
			Mr. Garamendi
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for 100 percent expensing for capital property
		  placed in service on or after September 8, 2010, and before
		  2012.
	
	
		1.100 percent expensing for
			 capital property placed in service on or after September 8, 2010, and before
			 2012
			(a)In
			 generalSection 179 of the
			 Internal Revenue Code of 1986 (relating to election to expense certain
			 depreciable business assets) is amended by adding at the end the following new
			 subsection:
				
					(f)Special rules
				for 100 percent expensing period
						(1)In
				generalIn the case of property placed in service on or after
				September 8, 2010, and before January 1, 2012, subsection (b) shall not
				apply.
						(2)Application of
				section for periods prior to September 8In the case of any
				taxable year which includes September 8, 2010, for the portion of such taxable
				year prior to September 8, each of the dollar amounts in subsections (b) and
				(e) shall be reduced by the amount which bears the same ratio to such dollar
				amount as the number of days in such portion of the taxable year bears to
				365.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to property
			 placed in service on or after September 31, 2010.
			
